ORDER ON LIMITATIONS OF TRIAL TIME

KEITH F. GIBLIN, UNITED STATES MAGISTRATE JUDGE
In accordance with 28 U.S.C. § 636(c) and the Local Rules for the United States District Court for the Eastern District of Texas, the District Court referred the *632above-captioned civil action to the undersigned United States Magistrate Judge for consideration of all matters and entry of judgment pursuant to the consent of the parties. This cause came before the Court at a final pretrial conference held on January 6, 2009. This case is set for jury selection on January 9, 2009. As discussed on the record at the pretrial conference, the Court allocates 20 hours to Plaintiff and 23 hours to Defendant in which to present their respective cases, including direct examination, redirect, cross and recross of all witnesses, but excluding time related to jury seléction and opening and closing.
A party may, at the conclusion of 80% of its allotted time, move for an extension of time. Such extension will only be granted for good cause shown, and such good cause shall include a showing that the party’s past use of time and anticipated use of remaining and requested time does not constitute undue delay, waste of time, or needless presentation of cumulative evidence.
It is so ordered.